Title: To James Madison from Peter Stephen DuPonceau, 15 November 1810
From: DuPonceau, Peter Stephen
To: Madison, James


Sir
Philadelphia 15th. Novr. 1810
I had the honor of mentioning to you when you was last in this City in 1805. that I had made, for my private use, a Translation of the first Book of Bynkershoek’s Quæstiones Juris Publici. I have Since been induced to publish it, & I beg leave to present you with the first Copy of it that has issued from the press. It is an homage due to the Statesman who has best understood & appreciated the merits of my Author, & who has given to the World the most correct Character of his Writings. Permit me to offer it to you also as a feeble testimony of my respect & veneration for your Character, & of my attachment to your person. I have the honor to be With the greatest consideration & respect Sir Your most obedient and very humble servant
Peter S. Du Ponceau
